Citation Nr: 0915658	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-31 956	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysmenorrhea (also 
claimed as a gynecological disorder).


REPRESENTATION

Appellant represented by:	Oregon Department of Veteran 
s' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military service from April 1992 to 
February 1993. 

This matter comes before the Board of Veteran s' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Portland, Oregon Regional Office (RO) of the Department of 
Veteran s Affairs (VA).  

In January 2006 the Veteran filed a claim for increased 
pension based on her son's school attendance.  In 
correspondence received by the RO in August 2006, the Veteran 
withdrew the claim.  Notwithstanding the Veteran's 
withdrawal, in a letter to the Veteran in March 2007 the RO 
determined that no additional benefits were payable.

In January 2006, the Committee on Waivers and Compromise 
(COW) granted waiver of recovery for a portion of a debt and 
denied the remainder; this action was not appealed.  In March 
2008 the Veteran filed a claim for an increased rating for 
her service-connected right hip disorder, stress fractures of 
the right femoral neck and right pubic bone.  In that same 
correspondence it appears that the Veteran is claiming 
service connection for numbness of the right foot and a low 
back disorder due to her service-connected hip disability.  
As these matters have not been developed for appellate 
review, they are not properly before the Board.

In June 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

The issue of entitlement to PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
gynecological disorder manifested by dysmenorrhea is the 
result of a disease or injury in service.


CONCLUSION OF LAW

Dysmenorrhea also claimed as a gynecological disorder was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In correspondences dated in February 2004, March 2004 and 
April 2008, VA satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, in the February 2004 notice, the RO 
notified the Veteran of information and evidence necessary to 
substantiate her claims for service connection.  She was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that she was 
expected to provide.  

In the April 2008 notice, the RO informed the Veteran of the 
process by which disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA's duty to assist includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  Service medical records are 
associated with the claims folder, as are post-service VA 
examination reports and clinical treatment records.
The Veteran was accorded a VA examination for gynecological 
conditions and disorders in April 2004.  The Board therefore 
finds that VA has satisfied its duty to notify and the duty 
to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of her claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).

II.  Entitlement to service connection for dysmenorrhea (also 
claimed as a gynecological disorder).

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

In addition, certain chronic disabilities are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  
Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In February 2004 the Veteran filed a claim for entitlement to 
service connection for gynecological conditions.  She claimed 
that such gynecological conditions resulted in her having to 
have a hysterectomy sometime in March [2004].  She claimed 
further that while in the military she had dysmenorrhea and 
was treated for that condition.  

In April 2004 the Veteran underwent a VA medical examination 
for gynecological conditions.  During the examination the 
Veteran reported to the examiner that she had not yet had a 
hysterectomy.  The Veteran also stated that when she entered 
the military her menstrual cycle stopped; she was placed on 
"some pill" because of the cessation of her menstrual 
cycle.  She remained amenorrheic for the duration of her 
military service and her menstrual cycle resumed eight months 
after discharge.

The examiner rendered the following diagnoses: amenorrhea 
during her military service, which resolved within eight 
months of discharge from service, and dysfunctional uterine 
bleeding/menometrorrhagia for the past two years with 
dysmenorrhea and frequent, heavy, irregular menstrual 
cycling.  The examiner commented that the Veteran had not yet 
had a hysterectomy.  The Board notes that the examiner 
diagnosed the Veteran with having dysmenorrhea but did not 
relate the disorder to her military service.  

Service medical records do not show any complaints, treatment 
or diagnosis for gynecological symptoms or conditions during 
the Veteran's period of active duty.  On the Veteran 's 
discharge examination in October 1992 the examiner noted that 
the pelvic was not examined.  However on the October 1992 
Report of Medical History signed by the Veteran she indicated 
that she had not been treated for a female disorder and had 
no change in menstrual pattern.  Furthermore, at her June 
2008 hearing, when asked if she had been given a diagnosis 
in-service with regard to dysmenorrhea her response was "No... 
Well, I didn't get any real diagnosis..."  (Hearing Transcript 
(Tr.), p. 3).  Furthermore, post-service VA treatment records 
contained in the claims folder do not show that the Veteran  
had a hysterectomy or any complaints, treatment or diagnosis 
of dysmenorrhea.  

In the absence of any evidence that the Veteran was treated 
for a gynecological condition, specifically, dysmenorrhea and 
or having a hysterectomy in service or a post-service 
clinical diagnosis of the same, her claim for service 
connection for gynecological condition (claimed as 
hysterectomy due to dysmenorrhea) must be denied.  

Although the Veteran  sincerely believes that her 
gynecological condition was caused by active service, the 
Veteran, as a lay person, is not competent to testify that 
her current gynecological condition was caused by her 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).

As the medical evidence of record lacks a diagnosis of 
hysterectomy due to dysmenorrhea the preponderance of the 
evidence is against the Veteran's claim and the benefit-of- 
the-doubt rule does not apply.  38 U.S.C.A §5107; 38 C.F.R. § 
3.102; Gilbert, supra.


ORDER

Entitlement to service connection for dysmenorrhea (also 
claimed as a gynecological disorder) is denied.


REMAND

The Veteran contends that she has PTSD as a result of a 
sexual assault during service.  Service connection for PTSD 
generally requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Here, a 
VA psychologist, who performed an examination for 
compensation purposes has diagnosed PTSD which stems from 
both the Veteran's history of being sexually abused as a 
teenager and also physically abused by a boy friend and 
father of her two children.  The psychologist noted further 
that the incident in the Army was the final aggravating 
factor that has caused the Veteran to become a very 
dysfunctional human being who at this point in her life is 
incapable of interacting with males, and who is socially 
isolated in the extreme because of her own very low self-
concept.  The Veteran has reported that she was sexually 
assaulted by another serviceman between November 1992 and 
February 1993.  She contends she never reported the incident 
at the time or ever told anyone about it for many years after 
service.

Although the Veteran's personnel records have been made a 
part of her claims folder, they were not associated with the 
claims folder at the time of the Veteran's VA compensation 
examination for PTSD and therefore were unavailable for 
review by the examiner.  Moreover, the Veteran has provided a 
statement from her stepmother, which indicates that the 
Veteran exhibited some behavioral changes after returning 
home from military service.  This statement was also 
associated with the claims folder subsequent to the Veteran's 
PTSD examination.  Whether such evidence would support a 
finding of a stressor sufficient to support a diagnosis of 
PTSD is a medical question.  Consequently, another PTSD 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA PTSD examination, in 
accordance with DSM-IV criteria based 
on an in-service stressor event.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and evaluation of the Veteran, 
the examiner should provide an opinion 
responding to the following:

In line with the M21-1 provisions, the 
examiner is requested to provide 
detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record, specifically 
the statement from the Veteran's 
stepmother, for the purpose of 
addressing whether any behavioral 
changes that occurred at or close in 
time to the claimed stressor incident 
could possibly indicate the occurrence 
of the claimed in-service stressor.  
The examiner must explain the rationale 
for all opinions given.  The copy of 
the examination report and all 
completed test reports should 
thereafter be associated with the 
claims folder.

2.  Thereafter, readjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case (SSOC) 
and afford the Veteran and her 
representative the opportunity to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the 
Veteran's claim for benefits as ordered 
by this REMAND, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
then allow the Veteran an appropriate 
period of time for response.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran s Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veteran s Law Judge, Board of Veteran s' Appeals





 Department of Veteran s Affairs


